Title: To Thomas Jefferson from Willem H. van Hasselt, 30 June 1797
From: Hasselt, Willem H. van
To: Jefferson, Thomas


                    
                        Sir
                        Charleston S:C: June 30 1797.
                    
                    The manner in which I go to adress meself to you hath I confess something extrordinary in it, and deviating from the common forms received by the world, will perhaps surprise you, and dispose you in my disadvantage, as being an utter Stranger to you: but Sir as necessity acknowledges no law, and the report I often heard of you as a Philosopher and a Citizen, I presume to take this step, and perhaps you are the only man in America certainly the first whom I would adress in this manner.
                    Perhaps tho personally I am intirely unknown to you, my name you might have heard of or seen in some print. I came but in an advanced age in this Country, thus it is not to be Supposed that I can have made  great proficienties in the English Language, so that I must apologise for it as a Stranger, that you would not conclude that my education was equally bad as my language. I flatter me on the contrary that if my application in a language so meanly uttered does not draw upon it your reprobation, in a more elegant dress it might perhaps have reconciled your good Will. But ad rem.
                    I was born in Gilderland one of the states of the now Batavian Republicq, one of the first victimes to the persecutions of the Prince of Orange, with my intimate friend John Derk van der Capellen tot den Poll, who died in the year 83 with a suspicion of being poisoned. I left Holland in August 81 and came over in the Ship South Carolina commanded by Commodore A: Gillon Capt. John Joyner. My education being not in the mercantile line, but in the way of one who was destined to occupy a place in government as a series of my ancestors had been. I receved my degrees as Juris utriusque Doctor at Leiden but the misfortunes of the times, intirely devoted to the republican party, driving me out of my country the little wrecks of my fortune which I had saved, and as I have Said not being educated as a Marchand, I was soon tricked out, and now I am reduced to loock for Shelter under your protection. As I never hired meself out, I Should be very auckward in proposing conditions; but I will try to expose to your vew my circumstances and the tendency of my wishes with what I think meself capable of performing.
                    I am already advanced to a certain age which you may call old but having no corruptions hanging upon me I enjoy a continued health, my choice and wish is for retirement and study, but as Agriculture was always my delight and I flatter meself I have made Some progresses in it my wish should be to be employed in it, however My Age would not allow me So much activity as is required in a Menager or overseer, at least in the State of south Car. I would wish for an occupation less laborious, and according to that less expensive to you. I am informed that some where in the back part of Virginia you have Sir a fine country seat, which is and may be greatly improved. My wishes loock that way could you not Employ me there? My expectations of pay would be very moderate as I have no family, to be found in lodging table and plain dress would compass my whole prospect, and if I could I would only ask a reception.
                    Had you Childeren a little more than infants I should like to give them instructions and form them for society, where as I have seen the world from high to Low, teatchim them their moral duties, Moral and natural Philosophy modern languages as fransh and italian which by the bye I write and speak better than the English, Latin, German, or my own Country Language. I am tolerably well informed in the Theoretical and Practical principles of musicq and draw a little also.
                    
                    Besides I must Sir inform you of one oddity, which for the worlds treasures I would not give up, tho it is not at all now a day in fashion, I mean I love my religion and am firmly attached to the protestant tenets.
                    I have staid with Mr. Thomas Middleton for about seven years, but what was the reason, whether he wanted to get rid of me or for other reasons I do not know he used me so ill at last notwithstanding the real Services I have done him out of friendship during those Seven years, without receiving a Shilling for it that I was obliged to quit him: But as people in such dispositions, cannot be Suspected of partiality in favor of the person whose Character we desire to investigate, chearfully I will appeal to him if you want information, as I defy any person in America to asperse with proofs my moral Character. The Gentlemen I am the most acquainted with and who know me best are the Middletons Pinckneys Izards Draytons Manigaulds &c. by whom you may easily get information, provided Sir that in case you find me true you would agree to my proposals. For if you will not I expect from your Generosity that without taking notice of any thing you will drop the matter at once only informing me in three words that you received my letter, that I might not trouble you over and over again in the uncertainty of the receipt of mine, else I know it would hurt me in the opinions of many wose tempers are not easily managed. Peace quietness and an occupation not exceeding my strength for the rest of my days is all what I wish for in an happy oblivion of the whole world that I might say with Seneca
                    
                        Sic cum transierint mei
                        Nullo cum strepitu Dies,
                        Plebejus moriar Senex.
                        Illi mors gravis incubat,
                        Qui notus nimis omnibus,
                        Ignotus moritur sibi.
                    
                    I was not so insignificant in my own country as I am here. My education was not neglected and my family in good repute. As I have said I had made some proficiency in sciences and Agriculture so I was chosen member of the Society of Arts and Scientes at Harlem and severall others the diplomata where of are still in keeping of Mr. Thomas Middleton, not thinking it worth my while to carry them all along with me and that I ever Should want them. That I was not despised in Holland the present President of the united states John Adams may witness who hath known me very well in Amsterdam. I begg Sir you would not attribute to any vanity the bringing on of these proofs of my caracter and circumstances, but as being in the necessity that you might not form disadvantageous ideas of me in taking Such an uncommon step, so that I may ground my hopes upon mine upon your circumstances that where the greatest part of your time you are occupied in the important affairs concerning the  government of this extended country, you might be pleased, when you have leisure to visit your Seat with the idea of finding a Man there who thincks himself not unworthy of your confidance in the menagement of your afaires there and who in the same time would not be intirely destitute of those faculties required to support a rational conversation.
                    If these my hopes are not intirely vain, what ever may be your resolution I begg to favor me with a speedy answer. But as for the present my Abode is very unstable you will be pleased to adress your letter to me to the care of Florian Charles Mey Marchand in Charleston east Bay who transacts all my business and will forward it to me you will oblige Extremely Sir Your most obedient Humble Servant
                    
                        W: H: van Hasselt
                    
                